Citation Nr: 1546482	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for a left shoulder disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 2007 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Chicago, Illinois, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at an August 2015 videoconference hearing.  A transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the August 2015 hearing, the Veteran testified that he experienced frequent dislocations of his left shoulder.  These episodes were accompanied by complete loss of sensation in that arm and loss of use of his fingers.  He also testified that he was participating in the VA vocational rehabilitation program due to his left shoulder disability.  His vocational rehabilitation folder has not yet been obtained. 

In addition, the Veteran noted that he had received VA treatment for his left shoulder disability that ended approximately one year prior to the hearing.  The most recent VA records that have been received are dated in July 2013.

The Veteran also testified that he had been referred by VA for physical therapy for his left shoulder, and that this was provided in 2013 or 2014.  These records have also not yet been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation folder.  

2.  Obtain all VA treatment records pertaining to treatment of the Veteran's left shoulder disability from July 2013 to the present.  

3.  Request that the Veteran authorize VA to obtain physical therapy records from 2013 to 2014.  After receiving any necessary permission from the Veteran, obtain these records.  The Veteran should also be notified that he may submit these records on his own, and that it is ultimately his responsibility to see that they are received by VA.  

4.  Schedule the Veteran for a VA examination to evaluate all orthopedic and neurologic manifestations of the left shoulder disability.  The record should be provided to the examiner for use in the study of this case, and the examination report should state that it has been reviewed.  

The examiner should note the Veteran's reports of loss of sensation and finger strength on the left.  The examiner should state whether this is at least as likely as not due to the service connected left shoulder disability. 

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

